UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1461




In Re:   SHAKA AMIR FARRAKHAN,

                Petitioner.




   On Petition for Writ of Mandamus.        (1:08-cv-00438-TSE-JFA)


Submitted:   June 8, 2009                       Decided:   June 24, 2009


Before KING and    SHEDD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Shaka Amir Farrakhan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shaka Amir Farrakhan petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

civil rights action pursuant to 42 U.S.C. § 1983 (2006).                        He

seeks an order from this court directing the district court to

act.     Our review of the docket sheet reveals that on May 13,

2009, the district court transferred claims 13 through 30 of

Farrakhan’s complaint to the Western District of Virginia, the

court of proper venue pursuant to 28 U.S.C. § 1391(b) (2006),

and dismissed claims 1, 3 through 9, 11, and 12 pursuant to 28

U.S.C.   §   1915A(b)(1)     (2006)   for     failure     to   state   a   claim.

Claims 2 and 10 remain pending in the Eastern District.

             Because   the   district       court   has   recently     acted    in

Farrakhan’s case, we deny the mandamus petition as moot.                        We

grant leave to proceed in forma pauperis and deny Farrakhan’s

motion   for   appointment    of   counsel.         We    dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               PETITION DENIED




                                        2